                             Case 1:19-cv-25046-RNS Document 108-1 Entered on FLSD Docket 01/09/2020 Page 1 of 6
                                                                                                                EXHIBIT A                                                                                                                   Exhibit A

                                                                           FEDERAL TRADE COMMISSION V. ON POINT GLOBAL LLC, ET AL
                                                                                        CASE NO. 19-25046-CIV-SCOLA
                                                                                       UNITED STATES DISTRICT COURT
                                                                                       SOUTHERN DISTRICT OF FLORIDA

                                                                                           Melanie Damian, Receiver
                                                                                          Receipts and Disbursements
                                                                              For the Period December 16, 2019 to January 9, 2020
                                                                                                       PRELIMINARY DRAFT as of January 9, 2020:

                  This is a preliminary draft. It has been prepared based on preliminary information and assumptions. No one may rely on this draft. It is subject to change as additional information becomes available or is clarified.


Source: Bank Records


                                                                                            Bank Account                                         Receipts from
                                                                                                                     Receipts from                                        Disbursements               Transfers Between                 Current Bank
               Bank                                        Company                           Balance on                                            Merchant
                                                                                                                      Operations                                            (Exhibit B)                   Accounts                     Account Balance
                                                                                              12/16/19                                             Reserves
City National Bank                        Receivership Bank Account                         $            -  $ 647,068.43                     $     2,305,203.66 $ (3,750,811.70) $                             3,707,396.37 $               2,908,856.76
International Finance Bank                Blue Bird                                                   44.85                                                                                                           (44.85)                         -
International Finance Bank                Borat                                                       52.26                                                                                                           (52.26)                         -
International Finance Bank                Bring Back the Magic                                     1,212.45     10,036.47                                                                                        (11,248.92)                          -
International Finance Bank                Cambridge                                                4,082.68     27,740.31                                                              (15.00)                   (31,807.99)                          -
International Finance Bank                Chametz                                                    329.05     16,170.54                                                                                        (16,499.59)                          -
International Finance Bank                Chelsea                                                     85.42                                                                                                           (85.42)                         -
International Finance Bank                Coinstar                                                   214.43                                                                                                         (214.43)                          -
International Finance Bank                Direct Market                                           43,279.91  2,006,803.70                                                      (394,039.16)                   (1,656,034.45)                       10.00
International Finance Bank                Eagle                                                    1,640.88      4,380.42                                                                                         (6,021.30)                          -
International Finance Bank                GNR                                                        135.81     27,641.52                                                                                        (27,777.33)                          -
International Finance Bank                IBM                                                        584.44                                                                                                         (584.44)                          -
International Finance Bank                Island                                                      33.98                                                                                                           (33.98)                         -
International Finance Bank                Leatherback                                                262.98                                                                                                         (262.98)                          -
International Finance Bank                MBL                                                         35.00                                                                                                           (35.00)                         -
International Finance Bank                Orange Grove                                                12.08                                                                                                           (12.08)                         -
International Finance Bank                Panther                                                  1,253.75     28,848.13                                                                    -                   (30,101.88)                          -
International Finance Bank                PJ Groove                                                1,356.16     32,601.53                                                                                        (33,957.69)                          -
International Finance Bank                Rogue                                                       17.31                                                                                                           (17.31)                         -
International Finance Bank                Sandman                                                    209.80                                                                                                         (209.80)                          -
International Finance Bank                Spartacus                                                  193.03                                                                                                         (193.03)                          -
International Finance Bank                Very Busy                                                6,631.60                                                                                                       (6,631.60)                          -
International Finance Bank                Yamazki                                                     47.03                                                                                                           (47.03)                         -
Optimum                                   Shadow Media                                               291.23      2,031.51                                                                                         (2,322.74)                          -
Optimum                                   Slayer Billing                                           3,417.97     22,331.27                                                                                        (25,749.24)                          -
Optimum                                   Orange Grove                                               213.91     29,286.88                                                                                        (29,500.79)                          -
Optimum                                   Yamazaki                                                 1,671.76      1,609.32                                                                                         (3,281.08)                          -
Optimum                                   Lady Boss                                                2,187.00     77,458.15                                                                                        (79,645.15)                          -
Optimum                                   Pirate Media                                             1,203.08      9,906.40                                                                                        (11,109.48)                          -




                                                                                                                                                                                                                                                        Page 1 of 2.......
                             Case 1:19-cv-25046-RNS Document 108-1 Entered on FLSD Docket 01/09/2020 Page 2 of 6                                                                                                                            Exhibit A

                                                                           FEDERAL TRADE COMMISSION V. ON POINT GLOBAL LLC, ET AL
                                                                                        CASE NO. 19-25046-CIV-SCOLA
                                                                                       UNITED STATES DISTRICT COURT
                                                                                       SOUTHERN DISTRICT OF FLORIDA

                                                                                           Melanie Damian, Receiver
                                                                                          Receipts and Disbursements
                                                                              For the Period December 16, 2019 to January 9, 2020
                                                                                                       PRELIMINARY DRAFT as of January 9, 2020:

                  This is a preliminary draft. It has been prepared based on preliminary information and assumptions. No one may rely on this draft. It is subject to change as additional information becomes available or is clarified.



Source: Bank Records


                                                                                            Bank Account                                       Receipts from
                                                                                                                     Receipts from                                        Disbursements               Transfers Between                 Current Bank
               Bank                                        Company                           Balance on                                          Merchant
                                                                                                                      Operations                                            (Exhibit B)                   Accounts                     Account Balance
                                                                                              12/16/19                                           Reserves
Optimum                                   Your Passport                                            39.64                                                                                                              (39.64)                         -
Optimum                                   Skylar                                                2,639.65       1,803.13                                                                (44.50)                    (4,398.28)                          -
Optimum                                   Chelsea Media                                         1,153.52         941.00                                                                                           (2,094.52)                          -
Optimum                                   Wasabi Media                                            285.67                                                                            (25.98)                         (259.69)                          -
Optimum                                   Adam Rioux                                            6,892.29   1,530,682.37                                                        (256,769.82)                   (1,280,804.84)                          -
Optimum                                   Borat                                                 2,781.47      28,617.47                                                                                          (31,398.94)                          -
Optimum                                   Bring Back the Magic                                    233.97      76,638.68                                                                                          (76,872.65)                          -
Optimum                                   Cambridge Media                                      25,702.81                                                                         (20,020.00)                      (5,682.81)                          -
Optimum                                   Claro Market                                            274.04      18,689.75                                                                                          (18,963.79)                          -
Optimum                                   Direct Market                                       257,522.41         777.16                                                        (241,684.23)                      (16,615.34)                          -
Optimum                                   Eagle Media                                              30.48                                                                                                              (30.48)                         -
Optimum                                   GNR Media                                             3,366.83       2,474.97                                                              (25.98)                      (5,815.82)                          -
Optimum                                   Issue Based Media                                     3,874.68      44,646.50                                                          (10,718.41)                     (37,802.77)                          -
Optimum                                   MBL Media                                               703.87      57,232.52                                                                                          (57,936.39)                          -
Optimum                                   Next Step Local                                           0.64                                                                                                               (0.64)                         -
Optimum                                   Octollio Media                                          737.42          84.36                                                                                             (821.78)                          -
Optimum                                   OnPoint Checking                                     73,276.94                                                                                                         (73,276.94)                          -
Optimum                                   OnPoint Employment                                      681.39                                                                                                            (681.39)                          -
Optimum                                   Pacific Avenue Media                                     68.03     120,276.51                                                                                         (120,344.54)                          -
Optimum                                   Raftaar Media                                           119.33                                                                 (46.05)                                      (73.28)                         -
Total                                                                                       $ 451,084.93 $ 4,826,779.00 $                         2,305,203.66 $ (4,674,200.83) $                                       0.00 $              2,908,866.76




                                                                                                                                                                                                                                                        Page 2 of 2.......
                             Case 1:19-cv-25046-RNS Document 108-1 Entered on FLSD Docket 01/09/2020 Page 3 of 6 Exhibit B

                                                                           FEDERAL TRADE COMMISSION V. ON POINT GLOBAL LLC, ET AL
                                                                                        CASE NO. 19-25046-CIV-SCOLA
                                                                                       UNITED STATES DISTRICT COURT
                                                                                       SOUTHERN DISTRICT OF FLORIDA

                                                                                        Melanie Damian, Receiver
                                                                                          Disbursements Detail
                                                                       For the Period December 16, 2019 to January 9, 2020 (Note 1)
                                                                                                       PRELIMINARY DRAFT as of January 9, 2020:

                  This is a preliminary draft. It has been prepared based on preliminary information and assumptions. No one may rely on this draft. It is subject to change as additional information becomes available or is clarified.



Source: Bank Records


                 Bank                                    Entity                            Date (Note 1)            Payee/Transaction Description                                  Amount                                  Purpose
Optimum Bank                                  Cambridge Media                                12/16/19            Galileo Financial                                                    20,000.00                     E-Commerce expense
Optimum Bank                                  Cambridge Media                                12/16/19            Optimum Bank                                                             20.00                            Bank fees
Optimum Bank                                  Direct Market                                  12/16/19             American Express                                                    50,000.00                           Credit card
Optimum Bank                                  Direct Market                                  12/16/19             Admediary                                                           81,200.46                    Publishing/data expenses
Optimum Bank                                  Direct Market                                  12/16/19             Q-4                                                                 46,712.95                    Publishing/data expenses
Optimum Bank                                  Direct Market                                  12/16/19             CX3                                                                  9,851.90                    Publishing/data expenses
Optimum Bank                                  Direct Market                                  12/16/19             BW Ventures                                                         27,235.30                    Publishing/data expenses
Optimum Bank                                  Direct Market                                  12/16/19             CCD                                                                 10,683.62                    Publishing/data expenses
Optimum Bank                                  Direct Market                                  12/16/19             Junction Methods                                                    16,000.00                           Operations
Optimum Bank                                  Issue Based Media                              12/16/19             Hub International                                                    7,220.21                       Facilities expense
Optimum Bank                                  Issue Based Media                              12/16/19             Wire fee                                                                20.00                            Bank fees
Optimum Bank                                  Issue Based Media                              12/16/19             CCD                                                                  3,478.20                           Operations
Optimum Bank                                  Raftaar Media                                  12/16/19             Choice Net                                                              46.05                            Bank fees
Optimum Bank                                  Skylar Media                                   12/16/19             Bankcard Adjustment                                                     44.50                            Bank fees
Optimum Bank                                  Wasabi Media                                   12/16/19             Bankcard Adjustment                                                     25.98                            Bank fees
Optimum Bank                                  GNR Media                                      12/16/19             Bankcard Adjustment                                                     25.98                            Bank fees
International Finance Bank                    Direct Market                                  12/18/19            International Finance Bank                                               10.00                            Bank fees
International Finance Bank                    Direct Market                                  12/19/19            International Finance Bank                                               10.00                            Bank fees
International Finance Bank                    Direct Market                                  12/23/19            International Finance Bank                                               30.00                            Bank fees
International Finance Bank                    Direct Market                                  12/23/19            ADP TOTALSOURCE, INC.                                               277,749.16                              Payroll
Optimum Bank                                  Adam Rioux                                     12/24/19            SUN NETWORK                                                           4,768.53                    Publishing/data expenses
Optimum Bank                                  Adam Rioux                                     12/24/19            FUN GRUB LLC                                                         28,172.16                    Publishing/data expenses
Optimum Bank                                  Adam Rioux                                     12/24/19            JEFF BENNETT                                                         25,980.83                    Publishing/data expenses
Optimum Bank                                  Adam Rioux                                     12/24/19            MAXY MEDIA INC                                                        1,207.42                    Publishing/data expenses
Optimum Bank                                  Adam Rioux                                     12/24/19            ROCK MEDIA INC                                                       20,306.42                    Publishing/data expenses
Optimum Bank                                  Adam Rioux                                     12/24/19            SEARCHSTARMEDIA IN                                                    1,990.87                    Publishing/data expenses
Optimum Bank                                  Adam Rioux                                     12/24/19            ZETA GLOBAL CORP                                                     14,103.59                    Publishing/data expenses
Optimum Bank                                  Adam Rioux                                     12/24/19            Optimum Bank                                                             20.00                            Bank fees
Optimum Bank                                  Adam Rioux                                     12/24/19            Optimum Bank                                                             20.00                            Bank fees
Optimum Bank                                  Adam Rioux                                     12/24/19            Optimum Bank                                                             20.00                            Bank fees
Optimum Bank                                  Adam Rioux                                     12/24/19            Optimum Bank                                                             20.00                            Bank fees
Optimum Bank                                  Adam Rioux                                     12/24/19            Optimum Bank                                                             20.00                            Bank fees



                                                                                                                                                                                                                                              Page 1 of 4.......
                             Case 1:19-cv-25046-RNS Document 108-1 Entered on FLSD Docket 01/09/2020 Page 4 of 6 Exhibit B

                                                                           FEDERAL TRADE COMMISSION V. ON POINT GLOBAL LLC, ET AL
                                                                                        CASE NO. 19-25046-CIV-SCOLA
                                                                                       UNITED STATES DISTRICT COURT
                                                                                       SOUTHERN DISTRICT OF FLORIDA

                                                                                        Melanie Damian, Receiver
                                                                                          Disbursements Detail
                                                                       For the Period December 16, 2019 to January 9, 2020 (Note 1)
                                                                                                       PRELIMINARY DRAFT as of January 9, 2020:

                  This is a preliminary draft. It has been prepared based on preliminary information and assumptions. No one may rely on this draft. It is subject to change as additional information becomes available or is clarified.



Source: Bank Records


                 Bank                                    Entity                            Date (Note 1)            Payee/Transaction Description                                  Amount                                  Purpose
Optimum Bank                                  Adam Rioux                                     12/24/19            Optimum Bank                                                               20.00                          Bank fees
Optimum Bank                                  Adam Rioux                                     12/24/19            Optimum Bank                                                               20.00                          Bank fees
Optimum Bank                                  Adam Rioux                                     12/27/19            AMERCIAN EXPRESS                                                       50,000.00                         Credit card
Optimum Bank                                  Adam Rioux                                     12/27/19            AMERCIAN EXPRESS                                                       30,000.00                         Credit card
Optimum Bank                                  Adam Rioux                                     12/27/19            AMERCIAN EXPRESS                                                       60,000.00                         Credit card
Optimum Bank                                  Adam Rioux                                     12/27/19            AMERCIAN EXPRESS                                                       20,000.00                         Credit card
Optimum Bank                                  Adam Rioux                                     12/27/19            Optimum Bank                                                               20.00                          Bank fees
Optimum Bank                                  Adam Rioux                                     12/27/19            Optimum Bank                                                               20.00                          Bank fees
Optimum Bank                                  Adam Rioux                                     12/27/19            Optimum Bank                                                               20.00                          Bank fees
Optimum Bank                                  Adam Rioux                                     12/27/19            Optimum Bank                                                               20.00                          Bank fees
City National Bank                            Receivership Account                           12/27/19            ADP TotalSource                                                       675,970.00                           Payroll
City National Bank                            Receivership Account                           12/27/19            Blue Shield of California                                               1,857.96                           Payroll
City National Bank                            Receivership Account                           12/27/19            Blue Shield of California                                               1,562.34                           Payroll
City National Bank                            Receivership Account                           12/27/19            Blue Shield of California                                               1,725.65                           Payroll
International Finance Bank                    Direct Market                                  12/30/19            International Finance Bank                                                 10.00                          Bank fees
International Finance Bank                    Direct Market                                  12/30/19            International Finance Bank                                                 45.00                          Bank fees
International Finance Bank                    Direct Market                                  12/30/19            International Finance Bank                                                 45.00                          Bank fees
International Finance Bank                    Direct Market                                  12/30/19            CARGANET S.A.                                                          30,000.00                            Payroll
International Finance Bank                    Direct Market                                  12/30/19            BELLA VISTA MEDIA                                                      86,000.00                            Payroll
Optimum Bank                                  Adam Rioux                                     12/30/19            Optimum Bank                                                               20.00                          Bank fees
City National Bank                            Receivership Account                           12/30/19            Jamella O Burleigh                                                        535.00                           Security
City National Bank                            Receivership Account                           12/30/19            OUR SAFE HANDS, LLC                                                       446.25                           Security
City National Bank                            Receivership Account                           12/30/19            Capitol One                                                            50,000.00                         Credit card
City National Bank                            Receivership Account                           12/30/19            Capitol One                                                            40,000.00                         Credit card
International Finance Bank                    Direct Market                                  12/31/19            International Finance Bank                                                 10.00                          Bank fees
International Finance Bank                    Direct Market                                  12/31/19            International Finance Bank                                                 10.00                          Bank fees
International Finance Bank                    Direct Market                                  12/31/19            International Finance Bank                                                 10.00                          Bank fees
International Finance Bank                    Direct Market                                  12/31/19            International Finance Bank                                                 30.00                          Bank fees
International Finance Bank                    Cambridge                                      12/31/19            International Finance Bank                                                 15.00                          Bank fees
City National Bank                            Receivership Account                           12/31/19            B Two Direct                                                          178,999.15                  Publishing/data expenses
City National Bank                            Receivership Account                           12/31/19            Transparent Ads                                                        52,323.45                  Publishing/data expenses
International Finance Bank                    Direct Market                                  01/02/20            International Finance Bank                                                 10.00                          Bank fees



                                                                                                                                                                                                                                              Page 2 of 4.......
                             Case 1:19-cv-25046-RNS Document 108-1 Entered on FLSD Docket 01/09/2020 Page 5 of 6 Exhibit B

                                                                           FEDERAL TRADE COMMISSION V. ON POINT GLOBAL LLC, ET AL
                                                                                        CASE NO. 19-25046-CIV-SCOLA
                                                                                       UNITED STATES DISTRICT COURT
                                                                                       SOUTHERN DISTRICT OF FLORIDA

                                                                                        Melanie Damian, Receiver
                                                                                          Disbursements Detail
                                                                       For the Period December 16, 2019 to January 9, 2020 (Note 1)
                                                                                                       PRELIMINARY DRAFT as of January 9, 2020:

                  This is a preliminary draft. It has been prepared based on preliminary information and assumptions. No one may rely on this draft. It is subject to change as additional information becomes available or is clarified.



Source: Bank Records


                 Bank                                    Entity                            Date (Note 1)             Payee/Transaction Description                                 Amount                                   Purpose
City National Bank                            Receivership Account                           01/02/20            Colin McNash                                                            770.00                       Facilities expense
City National Bank                            Receivership Account                           01/02/20            Nitro Media                                                         180,934.20                        Affiliate payment
City National Bank                            Receivership Account                           01/02/20            h2h Interactive                                                         917.45                        Affiliate payment
City National Bank                            Receivership Account                           01/02/20            Samantha Schutzman                                                      971.84                              Payroll
City National Bank                            Receivership Account                           01/02/20            Junction Methods                                                     16,000.00                    Publishing/data expenses
City National Bank                            Receivership Account                           01/02/20            Galileo Financial Technologies                                      100,000.00                     E-Commerce expense
City National Bank                            Receivership Account                           01/02/20            American Express Travel                                             100,000.00                           Credit card
International Finance Bank                    Direct Market                                  01/03/20            International Finance Bank                                               10.00                            Bank fees
International Finance Bank                    Direct Market                                  01/03/20            International Finance Bank                                               10.00                            Bank fees
International Finance Bank                    Direct Market                                  01/03/20            International Finance Bank                                               10.00                            Bank fees
City National Bank                            Receivership Account                           01/03/20            Capitol One                                                          22,201.64                           Credit card
City National Bank                            Receivership Account                           01/03/20            Capitol One                                                         139,656.00                           Credit card
City National Bank                            Receivership Account                           01/03/20            Mary A. Part                                                             75.00                       Facilities expense
City National Bank                            Receivership Account                           01/03/20            Absolute Clean                                                          125.00                       Facilities expense
City National Bank                            Receivership Account                           01/03/20            Silent Affiliates                                                    11,307.84                              Payroll
City National Bank                            Receivership Account                           01/03/20            3 Click Ventures                                                     11,223.42                    Publishing/data expenses
City National Bank                            Receivership Account                           01/03/20            American Express                                                     61,393.35                           Credit card
City National Bank                            Receivership Account                           01/03/20            American Express                                                     17,406.01                           Credit card
City National Bank                            Receivership Account                           01/03/20            American Express                                                     79,613.92                           Credit card
City National Bank                            Receivership Account                           01/03/20            American Express                                                     20,000.00                           Credit card
City National Bank                            Receivership Account                           01/03/20            American Express                                                     30,000.00                           Credit card
City National Bank                            Receivership Account                           01/03/20            DKR Media                                                            54,359.47                    Publishing/data expenses
City National Bank                            Receivership Account                           01/03/20            Google LLC                                                          800,892.26                        Google Adsense
City National Bank                            Receivership Account                           01/03/20            Google LLC                                                           25,417.56                        Google Adsense
International Finance Bank                    Direct Market                                  01/06/20            International Finance Bank                                               10.00                            Bank fees
City National Bank                            Receivership Account                           01/06/20            Pacmarc                                                              88,196.00                              Payroll
City National Bank                            Receivership Account                           01/06/20            Galileo Financial Technologies                                       60,000.00                     E-Commerce expense
City National Bank                            Receivership Account                           01/06/20            American Express                                                    100,000.00                           Credit card
City National Bank                            Receivership Account                           01/07/20            ADP TotalSource                                                      74,596.40                              Payroll
City National Bank                            Receivership Account                           01/07/20            Idrive                                                                5,491.25                    Publishing/data expenses
City National Bank                            Receivership Account                           01/07/20            MAGDEV                                                                7,375.50                    Publishing/data expenses
City National Bank                            Receivership Account                           01/07/20            Nocturnal Kido Labs                                                  23,040.60                    Publishing/data expenses



                                                                                                                                                                                                                                              Page 3 of 4.......
                             Case 1:19-cv-25046-RNS Document 108-1 Entered on FLSD Docket 01/09/2020 Page 6 of 6 Exhibit B

                                                                           FEDERAL TRADE COMMISSION V. ON POINT GLOBAL LLC, ET AL
                                                                                        CASE NO. 19-25046-CIV-SCOLA
                                                                                       UNITED STATES DISTRICT COURT
                                                                                       SOUTHERN DISTRICT OF FLORIDA

                                                                                        Melanie Damian, Receiver
                                                                                          Disbursements Detail
                                                                       For the Period December 16, 2019 to January 9, 2020 (Note 1)
                                                                                                       PRELIMINARY DRAFT as of January 9, 2020:

                  This is a preliminary draft. It has been prepared based on preliminary information and assumptions. No one may rely on this draft. It is subject to change as additional information becomes available or is clarified.



Source: Bank Records


                 Bank                                    Entity                            Date (Note 1)             Payee/Transaction Description                                 Amount                                  Purpose
City National Bank                            Receivership Account                           01/07/20            Webacore                                                             20,833.33                             Payroll
City National Bank                            Receivership Account                           01/07/20            Samantha Swanson                                                      1,608.11                             Payroll
City National Bank                            Receivership Account                           01/07/20            Robin Monloch                                                         2,624.57                             Payroll
City National Bank                            Receivership Account                           01/07/20            Louis-Pierre Beaumont                                                 5,770.71                             Payroll
City National Bank                            Receivership Account                           01/07/20            Jenna Cartusciello                                                    1,918.62                             Payroll
City National Bank                            Receivership Account                           01/07/20            Infinite Creative Sol Inc.                                            6,500.00                             Payroll
City National Bank                            Receivership Account                           01/07/20            Hyperactive Consulting                                               10,000.00                             Payroll
City National Bank                            Receivership Account                           01/07/20            Felicia Muniz                                                         2,496.00                             Payroll
City National Bank                            Receivership Account                           01/07/20            Cathy DeFini                                                         10,751.66                             Payroll
City National Bank                            Receivership Account                           01/07/20            Alexandra Beane                                                         861.64                             Payroll
International Finance Bank                    Direct Market                                  01/08/20            International Finance Bank                                               30.00                            Bank fees
City National Bank                            Receivership Account                           01/08/20            Affiliate ROI                                                       209,413.97                    Publishing/data expenses
City National Bank                            Receivership Account                           01/08/20            Autoweb Inc                                                          65,364.85                    Publishing/data expenses
City National Bank                            Receivership Account                           01/08/20            Banner Edge Media                                                     5,952.43                    Publishing/data expenses
City National Bank                            Receivership Account                           01/08/20            Bluekeel LLC                                                          2,130.81                    Publishing/data expenses
City National Bank                            Receivership Account                           01/08/20            Brus Media Pty                                                        1,970.71                    Publishing/data expenses
City National Bank                            Receivership Account                           01/08/20            Eric Hargett                                                          3,525.00                    Publishing/data expenses
City National Bank                            Receivership Account                           01/08/20            Explorads Ltd                                                       194,522.22                    Publishing/data expenses
City National Bank                            Receivership Account                           01/08/20            Flex Marketing                                                       21,581.50                    Publishing/data expenses
City National Bank                            Receivership Account                           01/08/20            Locker Dome                                                          57,001.45                    Publishing/data expenses
City National Bank                            Receivership Account                           01/08/20            Search Star Media                                                    16,211.59                    Publishing/data expenses
City National Bank                            Receivership Account                           01/08/20            Transparent Ads                                                       8,674.32                    Publishing/data expenses
City National Bank                            Receivership Account                           01/08/20            Trilli Media                                                          3,146.50                    Publishing/data expenses
City National Bank                            Receivership Account                           01/08/20            Web Widget Media                                                     18,604.10                    Publishing/data expenses
City National Bank                            Receivership Account                           01/08/20            Zeta Global Corp                                                     43,963.10                    Publishing/data expenses
                                                                                                                                                                           $       4,674,200.83



Note 1) The Receiver was appointed on December 16, 2019 and the accounts were frozen on this date. The disbursements made on that day were prior to the bank implementing the
TRO.




                                                                                                                                                                                                                                              Page 4 of 4.......
